United States Court of Appeals
                      For the First Circuit



No. 04-1058

                        LINDA L. ELLISON,

                      Plaintiff, Appellant,

                                v.

    DAVID BROCK, CHIEF JUSTICE, NEW HAMPSHIRE SUPREME COURT,

                       Defendant, Appellee.


                              ERRATA


     The judgment of this Court, issued on June 21, 2004, should be
amended as follows:

     On page 4, line 22, delete the bracket after "supported".

     On page 6, line 2, replace "motion to dismiss" with "motion
for reconsideration".

     On page 6, line 7, replace "judgement" with "judgment".